Citation Nr: 1001108	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to March 1989, 
May 1993 to June 1998, and from January 2003 to December 
2003.  He also had a period of active duty for training 
(ACDUTRA) in the Army Reserves from August 1990 to August 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in February 2008.  The 
Veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.  

The Veteran's claims were previously before the Board in June 
2008 and remanded at that time for additional evidentiary 
development.  The requested development was completed with 
regard to the Veteran's claim of entitlement to an initial 
disability evaluation in excess of 30 percent for GERD.  
Therefore, this issue is before the Board for final appellate 
consideration.  Regrettably, however, another remand is 
required to address the Veteran's service connection claims.   

The issues of (1) entitlement to service connection for CAD, 
to include as secondary to a service-connected disability; 
and (2) entitlement to service connection for hypertension, 
to include as secondary to a service-connected disability, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's GERD is manifested by abdominal spasm and 
pain, pyrosis, reflux, regurgitation of food, cramping, 
nausea, and difficulty sleeping.

2.  The Veteran's GERD is not manifested by material weight 
loss, hematemesis, melena, or moderate anemia, nor is it 
productive of severe impairment of health.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease are not met for 
any period of time covered by the appeal.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case contends that he is entitled to a 
higher initial evaluation for his service-connected GERD.  
The Veteran was originally awarded service connection for 
GERD by way of the February 2005 rating decision currently on 
appeal.  The RO evaluated the Veteran's GERD as 10 percent 
disabling under 38 4.114, Diagnostic Code 7399-7346, 
effective December 2, 2003.  A subsequent rating decision 
dated May 2006 increased the Veteran's disability evaluation 
under Diagnostic Code 7399-7346 to 30 percent disabling, 
effective December 2, 2003.

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
(2009) provides that unlisted disabilities can be rated 
analogously with the first two digits selected from that part 
of the rating schedule most closely identifying the part or 
system of the body involved, and the last two digits "99."  
See also 38 C.F.R. § 4.20 (2009) (outlining principles 
related to analogous ratings).  The RO determined that the 
most closely analogous Diagnostic Code was 7346, hiatal 
hernia. 
Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board has considered staged ratings in this case, but, as 
will be further discussed below, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected GERD during the claim period such that staged 
ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2009).  A 
single disability rating will be assigned under the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.    

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent disability rating is warranted for a hiatal hernia 
with two or more of the symptoms for the 30 percent 
disability rating of less severity.  A 30 percent disability 
rating is assigned for a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating, the highest schedular rating 
available, is assigned for a hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

During his first period of service, the Veteran reported to 
sick call on more than one occasion with subjective 
complaints of stomach cramps and diarrhea.  He was 
subsequently diagnosed with and treated for gastroenteritis.  
See August 1983 and October 1986 treatment records.  The 
Veteran was also given a clinical evaluation and physical 
examination in March 1989 prior to discharge from his first 
period of active service.  A notation on the examination 
report indicated that the Veteran had a three to four month 
history of intermittent hemoptysis, but no gastrointestinal 
abnormalities were found.

The Veteran was provided another clinical evaluation and 
physical examination in August 2001.  The clinical evaluation 
was essentially normal and no gastrointestinal abnormalities 
were found.  However, the Veteran provided a past medical 
history significant for frequent indigestion or heartburn, as 
well as Barrett's syndrome since 1996.  According to the 
Veteran, he was prescribed Prilosec to manage these symptoms, 
but no longer took that medication at the time of the 
examination.  

A clinical evaluation and physical examination conducted in 
December 2002 revealed evidence of a left inguinal hernia.  
Similarly, the Veteran provided a past medical history in 
December 2002 that was significant for frequent indigestion 
or heartburn, Barrett's syndrome, acid reflux, and torn 
muscles in the right side of the abdomen.

The Veteran was also given a clinical evaluation and physical 
examination in July 2003 in connection with a Medical Board 
Evaluation (MEB).  The clinical evaluation was significant 
for GERD, among other conditions, and the Veteran provided a 
past medical history of frequent indigestion or heartburn, 
stomach, liver, intestinal trouble, or ulcer, and hernia.  A 
MEB narrative summary dated that same month also noted the 
Veteran's reflux and Barrett's syndrome.  The Veteran was 
subsequently found to be medically unfit for further military 
service, predominantly as a result of chronic low back pain 
with muscle spasm secondary to multi-level degenerative disc 
disease (DDD).  He was also found medically unfit for further 
military service as a result of GERD, among other conditions, 
and was medically separated from service in December 2003.  

In April 2004, the Veteran underwent a laparoscopic Roux-en-Y 
gastric bypass procedure without complication at the 
University of Colorado Hospital (UCH).  A June 2004 endoscopy 
was interpreted to show a normal esophagus and stomach, among 
other conditions.  Additional diagnostic testing performed 
that same month showed evidence of a partially obstructing 
gastro-jejunal stricture.  The Veteran sought additional care 
in July 2004 after developing a small bowel obstruction.  A 
physical examination of the Veteran's abdomen showed moderate 
distention without tenderness to percussion.  There was, 
however, tenderness around the midline and in the hypo-
epigastric area.  The examiner also noted evidence of 
intentional guarding and hypoactive bowel sounds.  A computed 
tomography (CT) scan of the abdomen revealed an obstruction 
10-20 centimeters distal to the jejunostomy.  
Postoperatively, the Veteran's course was complicated by pain 
and abdominal spasms. 

The Veteran was afforded a VA general medical examination 
(GME) in October 2004.  He provided a past medical history 
significant for esophagitis and GERD.  It was also noted that 
the Veteran underwent gastric bypass surgery in 2004.  A 
review of systems revealed that the Veteran had a recent 
cholecystectomy.  The examiner also noted that the Veteran 
lost "a lot" of weight following gastric bypass surgery.  
The Veteran reported subjective complaints of abdominal wall 
spasm and pain, but indicated that he had normal bowel 
movements.  A physical examination revealed evidence of 
morbid obesity, a large abdominal scar, and four other minor 
scars which were the result of a laparotomy.  No evidence of 
dysphagia was found.  The impression was GERD and history of 
Barrett's disease with pyrosis, burning, and chest pain.  The 
examiner also noted that the Veteran had microcytic 
hypochromic anemia.  

The Veteran returned to UCH in October 2004 for a gastric 
bypass revision surgery of the Roux-en Y anastomosis site.  A 
discharge summary associated with this episode of care noted 
that the Veteran also had anemia and melena, but no evidence 
of nausea, vomiting, abdominal pain, or pain on defecation 
was found at that time.  In April 2005, the Veteran underwent 
a surgical procedure to repair a ventral hernia.  An 
operative report associated with this surgical procedure was 
negative for any complications.

The Veteran presented to a VA medical facility in September 
2005 for the purpose of establishing care.  The Veteran's 
past medical history was significant for esophagitis and 
GERD, as well as gastric bypass surgery, cholecystectomy, and 
multiple abdominal surgeries with a bowel resection.  A 
review of systems revealed that the Veteran had a recent 
cholecystectomy, but the Veteran's weight was described as 
"stable."  The examiner also noted that the Veteran lost 
"a lot" of weight following gastric bypass surgery.  The 
Veteran reported subjective complaints of abdominal wall 
spasm and pain, but indicated that he had normal bowel 
movements.  A physical examination revealed evidence of 
morbid obesity, a large abdominal scar, and four other minor 
scars which were the result of a laparotomy.  No evidence of 
dysphagia was found.  The impression was GERD and history of 
Barrett's disease with pyrosis, burning, and chest pain.  
     
The Veteran testified before the undersigned VLJ in February 
2008.  Specifically, he indicated that he took prescribed 
medication four times per day to manage his GERD symptoms.  
The Veteran also reported intermittent regurgitation of food 
and difficulty sleeping as well as diarrhea and cramping.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2008 in connection with the current 
claim.  He reported subjective complaints of daily reflux, 
regurgitation of food, and nausea.  He denied episodes of 
vomiting, dysphagia, esophageal distress, pyrosis, 
hematemesis, melena, and esophageal dilation, but stated that 
his condition got progressively worse since service.  The 
examiner noted that the Veteran also had evidence of weight 
loss, but this was attributed to the Veteran's gastric bypass 
surgery.  The Veteran obtained some relief from his symptoms 
with Omeprazole.  Upon physical examination, the examiner 
described the Veteran's health as "fair."  No evidence of 
significant weight loss, anemia, or malnutrition was found.  
The Veteran's abdomen was soft and non-tender without pain on 
palpation, guarding, or rebound.  A well-healed scar on the 
Veteran's abdomen was also noted and bowel sounds were 
normal.  The examiner indicated that the Veteran previously 
worked as a correctional officer, but that he was currently 
unemployed and not retired.  According to the examiner, the 
Veteran's unemployment resulted from a "heart condition."  
The impression was GERD.    

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of an 
initial evaluation in excess of 30 percent for GERD for any 
period of time covered by the appeal.  As noted above, a 60 
percent disability rating, the highest schedular rating 
available under Diagnostic Code 7346, is assigned based on 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Here, the evidence of record shows that the Veteran's GERD is 
manifested by abdominal spasm and pain, pyrosis, reflux, 
regurgitation of food, cramping, nausea, and difficulty 
sleeping.  See private treatment records April 2004 to April 
2005; see also VA treatment records and hearing testimony 
dated October 2004, June 2005, February 2008, and December 
2008.  But, there is no evidence of record to show that the 
Veteran's GERD is characterized by material weight loss, 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  In 
fact, the Veteran denied having any such symptoms at the time 
of the most recent VA C&P examination in December 2008.  

The Board acknowledges that VA and private treatment records 
documented evidence of anemia and melena in October 2004.  
These conditions, however, were noted in conjunction with the 
Veteran's gastric bypass revision surgery.  In any event, 
there is no evidence of record that links the Veteran's 
anemia and melena to his service-connected GERD, nor was 
there evidence of record which described his anemia as 
"moderate."  Likewise, the Board notes that the Veteran 
lost "a lot" of weight during the pendency of the appeal.  
Again, however, the Veteran's significant weight loss was 
attributed to the results of his gastric bypass surgery and 
its subsequent revision, and not the service-connected GERD.  
Accordingly, the Board finds that the Veteran's GERD symptoms 
more nearly approximate the criteria for a 30 percent 
evaluation in this case.  The Board considered the Veteran's 
report of symptoms, but finds that they support the currently 
assigned 30 percent rating as he described dysphagia, 
pyrosis, chest pain, regurgitation and nausea.  Thus, the 
Veteran is not entitled to an initial disability rating in 
excess of 30 percent for GERD under Diagnostic Code 7346 for 
any period covered by this appeal.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected GERD 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected GERD 
are addressed by the relevant criteria as discussed above and 
higher schedular ratings are likewise still available.  

In this regard, it is also pointed out that the assignment of 
a 30 percent schedular disability rating shows that the 
Veteran has functional impairment that is significant.  The 
currently assigned rating also contemplates that there is 
commensurate industrial impairment as a result of the 
Veteran's service-connected GERD.  See also, 38 C.F.R. § 4.1 
(2009) (noting that the percentage ratings represent as far 
as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian 
occupations).  The Board notes that the Veteran was 
unemployed, but not retired, at the time of the December 2008 
VA C&P examination.  A notation on the examination report, 
however, indicated that the Veteran was not employed at his 
usual occupation (i.e., correctional officer) because of a 
"heart condition."  Moreover, there is no evidence of 
frequent periods of hospitalization related to the Veteran's 
service-connected GERD.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996). 

In reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's initial rating claim for GERD, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the Board finds 
that the Veteran's claim has been substantiated, additional 
notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Board is aware that the June 
2008 remand order identified potentially pertinent private 
treatment records from S. O'Donnell, M.D. and  Memorial 
Hospital.  Some of this medical evidence was already of 
record, but the Veteran was advised in a July 2008 letter to 
identify the names, addresses, and approximate dates of 
treatment for his claimed condition.  The Veteran was also 
advised to complete the required authorization forms to 
permit VA to obtain these private treatment records on his 
behalf.  The Veteran, however, submitted no private treatment 
records following the July 2008 notice letter, nor did he 
authorize VA to obtain these private treatment records on his 
behalf, despite being notified of the importance of doing so.  
The Veteran was also afforded multiple VA examinations in 
connection with the current GERD claim.  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 30 percent for GERD is 
denied. 


REMAND

The Veteran's claims of (1) entitlement to service connection 
for CAD and (2) entitlement to service connection for 
hypertension, both to include as secondary to a service-
connected disability (i.e., migraine headaches) were remanded 
in June 2008.  It was noted in the body of the remand order 
that the Veteran was afforded a catheterization of the left 
heart in December 1993.  As such, the RO was directed to 
obtain the following:
[a]ll outstanding STRs [service 
treatment records] for the veteran, 
especially those from WRAMC [Walter 
Reed Army Medical Center] for his 
period of service from 1993 to 1998.  
In regard to any military treatment 
records, the veteran should be asked to 
identify his status at the time of 
treatment, i.e., active duty, 
reservist, or military dependent.  

Following the Board's June 2008 remand order, the Veteran 
and his representative were instructed in an October 2008 
letter to provide information about his status (i.e., active 
duty, reservist, or military dependent) at the time of the 
alleged treatment at WRAMC.  In a letter dated that same 
month,  the Veteran indicated that he was on active duty 
from May 1993 to May 1996 and was stationed at WRAMC.  

Although some of the records from WRAMC for this period of 
time are of record, these records appear to be incomplete.  
Additionally, there is no evidence of record to show that the 
RO ever requested or attempted to obtain the additional 
records from WRAMC, including the December 1993 heart 
catheterization report, as directed by the Board's June 2008 
remand order.  Therefore, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding 
that a remand by the Board confers upon a veteran, as a 
matter of law, the right to compliance with the Board's 
remand order).

In this regard, the RO should attempt to obtain all 
outstanding STRs for the Veteran, especially those from 
WRAMC for his period of service from 1993 to 1998, to 
include the December 1993 heart catheterization report.  In 
the event that the Veteran was hospitalized on an inpatient 
basis as part of this procedure, the RO should also request 
any and all inpatient treatment records pertaining to the 
Veteran from WRAMC for December 1993.  If no such records 
are available, a notation should be included in the claims 
file indicating as such.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
outstanding service treatment records for 
the Veteran, especially those from Walter 
Reed Army Medical Center (WRAMC) for his 
period of active service from 1993 to 
1998, to include a copy of the December 
1993 heart catheterization report.  In the 
event that the Veteran was hospitalized on 
an inpatient basis as part of this 
procedure, the RO should also request any 
and all inpatient treatment records 
pertaining to the Veteran from WRAMC for 
his period of service in December 1993.  
If no such records exist, a notation 
should be included in the claims file 
indicating as such.

2.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


